                           THIS IS A CAPITAL CASE

                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS

KARL ROBERTS,                          )
                                       )
                   Petitioner,         )             5:04CV0004-RGK
                                       )
            v.                         )
                                       )
WENDY KELLEY, Director,                )                   ORDER
Arkansas Department of Correction,     )
                                       )
                   Respondent.         )
                                       )

       IT IS ORDERED that Petitioner’s Motion to Terminate or Withdraw Counsel
(filing no. 222) is granted. The Clerk of Court shall terminate Mr. Eddy, Ms. Horan
and Ms. Brain’s involvement in this case, and delete them from any future
PACER/ECF notifications herein.

      DATED this 5th day of August, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
